Name: Council Regulation (EEC) No 1482/85 of 23 May 1985 amending Regulation (EEC) No 1785/81 on the common organization of the markets in the sugar sector
 Type: Regulation
 Subject Matter: transport policy;  distributive trades;  agricultural policy;  overseas countries and territories;  beverages and sugar
 Date Published: nan

 10 . 6 . 85 Official Journal of the European Communities No L 151 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1482 / 85 of 23 May 1985 amending Regulation (EEC) No 1785 / 81 on the common organization of the markets in the sugar sector THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Whereas the experimental suspension of the application of the storage cost compensation system to preferential sugar during the marketing years 1982 / 83 to 1984 / 85 has not had any harmful consequences on the markets governed by Council Regulation (EEC) No 1785 / 81 ( 3 ), as last amended by Regulation (EEC) No 606/ 82 ( 4 ); whereas , therefore , it is no longer essential to continue to apply the said system to preferential sugar , particularly in view of the management costs that this would entail for the Member States concerned ; Whereas enlargement of the Community necessitates the adoption of intervention measures to ensure the regular supply of all Community refineries processing raw sugar into white sugar ; whereas , in addition to preferential sugar , these refineries require supplies of raw cane sugar produced in the French overseas departments and of raw beet sugar harvested in the Community ; whereas the said intervention measures should einsure that the price conditions applying to these last-mentioned sugars are similar to those applying to preferential sugar, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1785 / 81 is hereby amended as follows : 1 . The second subparagraph of Article 8 ( 2 ) is deleted . 2 . The third and fourth subparagraphs of Article 8 (2 ) are replaced by the following: 'The Member States shall impose a levy on each sugar manufacturer , as appropriate :  per unit of weight of sugar produced ,  per unit of weight of the syrups referred to in the first subparagraph which are produced prior to the crystallizing stage and marketed in their natural state . The amount of the reimbursement shall be the same for the whole Community . This rule of uniformity shall also apply in respect of the levy .' 3 . Article 8 (4 ) (c ) is deleted . 4 . Paragraphs 4 and 5 of Article 9 are replaced by the following : '4 . Appropriate measures shall be taken on the subject of the transport and storage costs of sugars produced in the French overseas departments , in order to permit these sugars to be marketed in the European regions of the Community . To the extent necessary for the supply of refineries , provision may be made that raw sugar manufactured from beet harvested in the Community shall qualify for the same measures as those referred to in the first subparagraph . For the purposes of this Article , "refinery" shall mean a production unit whose sole activity consists in refining either raw sugar or syrups produced prior to the crystallizing stage . 5 . The Council , acting by a qualified majority on a proposal from the Commission , shall determine the general rules for the application of the preceding paragraphs , which may derogate from Article 8 as regards the application of paragraph 4 , and the chemical products referred to in paragraph 3 .' 5 . The following indent is added to Article 9 ( 6 ): '  the measures referred to in the second subparagraph of paragraph 4 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 July 1985 . (!) OJ No C 67 , 14 . 3 . 1985 , p. 13 . ( 2 ) OJ No C 94 , 15 . 4 . 1985 . ( 3 ) OJ No L 177 , 1 . 7 . 1981 , p. 4 . ( 4 ) OJ No L 74 , 18 . 3 . 1982 , p. 1 . 10 . 6 . 85No L 151 / 2 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States , Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE